DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 9/17/2020. Claims 1-20 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over Lample, Guillaume, et al. "Neural architectures for named entity recognition." Lample, Guillaume, et al. "Neural architectures for named entity recognition." arXiv preprint arXiv:1603.01360 (2016) in view of Oriol Vinyals, et al. Matching networks for one shot learning. In Advances in Neural Information Processing Systems, pages 3630–3638 (2016) further in view of Khandelwal, Urvashi, et al. "Generalization through memorization: Nearest neighbor language models." arXiv preprint arXiv:1911.00172 (2019).
Regarding claim 1, Lample teaches A computer-implemented method for recognizing named entities, comprising: obtaining a classifier for a first named entity recognition task corresponding to a first tag set, wherein the classifier processes tokens to compute score vectors for the tokens (see Lample, pg. 2 sect 2.2 . For an input sentence X = (x1, x2, . . . , xn), we consider P to be the matrix of scores output by the bidirectional LSTM network. P is of size n × k, where k is the number of distinct tags, and Pi,j corresponds to the score of the j th tag of the I th word in a sentence);  obtaining abstract tag transition probabilities (see Lample, pg. 3, sect 2.2, where A is a matrix of transition scores such that Ai,j represents the score of a transition from the tag i to tag ). 
However, Lample fails to teach obtaining support tokens corresponding to a second named entity recognition task, wherein the support tokens are labelled with a tag from a second tag set, and wherein the second tag set comprises a first tag that is not in the first tag set; obtaining support token embeddings, wherein the support token embeddings were computed by processing the support tokens with the classifier for the first named entity recognition task; receiving input tokens for processing with the second named entity recognition task; computing input token embeddings by processing the input tokens with the classifier for the first named entity recognition task; computing distances between the input token embeddings and the support token embeddings; assigning the first tag from the second tag set to a first input token using the distances and the abstract tag transition probabilities; and recognizing a first named entity in the input tokens, wherein the first named entity corresponds to the first tag.
However, Vinyals teaches obtaining support tokens corresponding to a second named entity recognition task, wherein the support tokens are labelled with a tag from a second tag set, and wherein the second tag set comprises a first tag that is not in the first tag set (see Vinyals, pg. 2, sect 2.1 teaches when given a new support set of examples S from which to one-shot learn. Vinyals pg. 5 sect. 4 discusses labels for one-shot not in the training labels; interpreted as second tag set which comprises a first tag that is not in the first tag set); obtaining support token embeddings, wherein the support token embeddings were computed by processing the support tokens with the classifier for the first named entity recognition task (see Vinyals,  pg. 2 sect 2.1More precisely, we wish to map from a (small) support set of k examples of input-label  pairs S = {(xi , yi)} k i=1 to a classifier cS(ˆx) which, given a test example xˆ, defines a probability distribution over outputs yˆ.  Thus, when given a new support set of examples S 0 from which to one-shot learn; input label pairs interpreted as support token embeddings);
Lample and Vinyals  are considered to be analogous to the claimed invention because they relate to unsupervised learning from unannotated corpora offers an alternative strategy for obtaining better generalization from small amounts of supervision. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Lample on classification and tag transitions with the few shot classification teachings of Vinyals to use only few examples per class (see Vinyals, sect. 1).
 	However, Lample in view of Vinyals fails to teach receiving input tokens for processing with the second named entity recognition task; computing input token embeddings by processing the input tokens with the classifier for the first named entity recognition task; computing distances between the input token embeddings and the support token embeddings; assigning the first tag from the second tag set to a first input token using the distances and the abstract tag transition probabilities; and recognizing a first named entity in the input tokens, wherein the first named entity corresponds to the first tag.
	However, Khandelwal teaches receiving input tokens for processing with the second named entity recognition task (see Khandelwal, Fig. 1  and pg. 2 sect 2 At test time, given the 
    PNG
    media_image1.png
    293
    664
    media_image1.png
    Greyscale
input context x the model generates the output distribution over next words pLM(y|x) and the context representation f(x)); computing input token embeddings by processing the input tokens with the classifier for the first named entity recognition task (see Khandelwal, Fig. 1 and pg. 2 sect 2 Let f(·) be the function that maps a context c to a fixed-length vector representation computed by the pre-trained LM); computing distances between the input token embeddings and the support token embeddings (see Khandelwal, Fig 1 and pg. 2 sect 2 Then, it computes a distribution over neighbors based on a softmax of their negative distances, while aggregating probability mass for each vocabulary item across all its occurrences in the retrieved targets); assigning the first tag from the second tag set to a first input token using the distances and the abstract tag transition probabilities (see Khandelwal, Fig.1 and pg. 2 sect 2 while aggregating probability mass for each vocabulary item across all its occurrences in the retrieved targets (items that do not appear in the retrieved targets have zero probability ); and recognizing a first named entity in the input tokens, wherein the first named entity corresponds to the first tag (see Khandelwal, Fig. 1 and pg. 2 sect 2 , we follow Grave et al. (2017a) and interpolate the nearest neighbor distribution pkNN with the model distribution pLM using a tuned parameter λ to produce the final kNN-LM distribution; the interpolation is interpreted as recognizing the entity corresponding to the first tag ).
The claim is rejected under 35 USC 103 as being unpatentable over Lample in view of Vinyals further in view of Khandelwal. Lample and Vinyals teach unsupervised learning from unannotated corpora offers an alternative strategy for obtaining better generalization from small amounts of supervision. Khandelwal teaches kNN-LM, an approach that extends a pre-trained LM by linearly interpolating its next word distribution with a k-nearest neighbors (kNN) model. It would have been obvious in the NER art, to use the kNN-LM framework for the NER task and to first retrieves k nearest neighbors from the cached training set along with the teachings of Lample and Vinyals to compute the named entity recognition. Using the known technique of a k-nearest neighbors (kNN) model as taught by Khandelwal to improve a recognizing named entities to provide an unsupervised learning from small amount of supervised training data of Lample and Vinyals, would have been obvious to one of ordinary skill in the art, to improve the named recognition entities in the same manner as the learning during training as set forth in Khandelwal (see Khandelwal, sect 1, 8).
Regarding claim 2, Lample in view of Vinyals in view of Khandelwal teaches the computer-implemented method of claim 1. Lample further teaches wherein the classifier comprises layers that compute a token embedding and one or more output layers (see Lample, pg. 2 sect 2.2 . For an input sentence X = (x1, x2, . . . , xn), we consider P to be the matrix of scores output by the bidirectional LSTM network. P is of size n × k, where k is the number of distinct tags, and Pi,j corresponds to the score of the j th tag of the I th word in a sentence; CRF Tagging Model is interpreted as the classifier).
Regarding claim 3, Lample in view of Vinyals in view of Khandelwal teaches the computer-implemented method of claim 1. Lample further teaches wherein the abstract tag transition probabilities comprise (i) a probability of transitioning from another tag to a named entity tag, (ii) a probability of transitioning from a named entity tag to another tag, and (iii) a probability of transitioning from a named entity tag to a different named entity tag (see Lample, pg. 3, sect 2.2, where A is a matrix of transition scores such that Ai,j represents the score of a transition from the tag i to tag j.  y0 and yn are the start and end tags of a sentence, that we add to the set of possible tags. During training, we maximize the log-probability of the correct tag sequence according to equation (1), where YX represents all possible tag sequences (even those that do not verify the IOB format) for a sentence X. From the formulation above, it is evident that we encourage our network to produce a valid sequence of output labels. While decoding, we predict the output sequence that obtains the maximum score given by equation (2); Yx interpreted as abstract tag transition probabilities comprising of i-iii. see Lample, pg. 4 sect. 3 As an alternative to the LSTM-CRF discussed in the previous section, we explore a new architecture that chunks and labels a sequence of inputs using an algorithm similar to transition-based dependency parsing. See Lample, pg. 4, sect 3.1 The model is parameterized by defining a probability distribution over actions at each time step, given the current contents of the stack, buffer, and output, as well as the history of actions taken. Following Dyer et al. (2015), we use stack LSTMs to compute a fixed dimensional embedding of each of these, and take a concatenation of these to obtain the full algorithm state. This representation is used to define a distribution over the possible actions that can be taken at each time step. The model is trained to maximize the conditional probability of sequences of reference actions (extracted from a labeled training corpus) given the input sentences). 
	Regarding claim 4, Lample in view of Vinyals in view of Khandelwal teaches the computer-implemented method of claim 1. Vinyals further teaches wherein the first tag set and the second tag set have at least one tag in common (see Vinyals, pg. 4, sect 2.2 To form an “episode” to compute gradients and update our model, we first sample L from T (e.g.,
L could be the label set {cats, dogs}). We then use L to sample the support set S and a batch B
(i.e., both S and B are labelled examples of cats and dogs); label set is interpreted as tag sets). 
	Regarding claim 5, Lample in view of Vinyals in view of Khandelwal teaches the computer-implemented method of claim 1. Vinyals further teaches wherein the support tokens comprise one example of each tag in the second tag set (see Vinyals, pg. 4, sect 2.2 we first sample L from T (e.g., L could be the label set {cats, dogs}). We then use L to sample the support set S and a batch B (i.e., both S and B are labelled examples of cats and dogs); B is interpreted as second tag set containing one example from each tag set ).
Regarding claim 6, Lample in view of Vinyals in view of Khandelwal teaches the computer-implemented method of claim 1. Vinyals further teaches wherein the support token embeddings are computed using a value of the classifier prior to one or more output layers (see Vinyals, pg. 4, sect 2.2 The Matching Net is then trained to minimise the error predicting the labels in the batch B conditioned on the support set S).
Regarding claim 7, Lample in view of Vinyals in view of Khandelwal teaches the computer-implemented method of claim 1. Khandelwal further teaches wherein assigning the first tag from the second tag set to the first input token comprises computing nearest neighbor score vector indicating a match between the first input token and each tag in the second tag set (see Khandelwal, Fig.1 and  pg.2, sect 2, we follow Grave et al. (2017a) and interpolate the nearest neighbor distribution pkNN with the model distribution pLM using a tuned parameter λ to produce the final kNN-LM distribution. Most relatedly, Grave et al. (2017a) describe an ` online language model using nearest neighbor search over all previous hidden states, to improve domain adaptation. In our work, we only save training data, with the goal of explicitly  memorizing training examples to better generalize to similar cases at test time).
Regarding claim 9, is directed to a system claim corresponding to the method claim presented in claim 1 and is rejected under the same grounds stated above regarding claim 1.
Regarding claim 10, Lample in view of Vinyals in view of Khandelwal teaches the system of claim 9. Lample further teaches wherein the at least one server computer is configured to: obtain abstract tag transition probabilities (see Lample, pg. 3, sect 2.2, where A is a matrix of transition scores such that Ai,j represents the score of a transition from the tag i to tag j.  y0 and yn are the start and end tags of a sentence, that we add to the set of possible tags. During training, we maximize the log-probability of the correct tag sequence according to equation (1), where YX represents all possible tag sequences (even those that do not verify the IOB format) for a sentence X); and assign the first tag from the second tag set to the first input token using the abstract tag transition probabilities (see Lample, pg. 3, sect 2.2, While decoding, we predict the output sequence that obtains the maximum score given by equation (2)).
Regarding claim 11, is directed to a system claim corresponding to the method claim presented in claim 6 and is rejected under the same grounds stated above regarding claim 6.
Regarding claim 12, is directed to a system claim corresponding to the method claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7.
Regarding claim 13, Lample in view of Vinyals in view of Khandelwal teaches the system of claim 12. Khandelwal further teaches wherein the nearest neighbor scores for the first input token are computed using distances between a first token embedding corresponding to the first input token and a nearest support token embedding from the support token embeddings for each tag of the second tag set (see Khandelwal, Fig. 1 and pg. 2 sect 2, The model queries the datastore with f(x) to retrieve its k-nearest neighbors N according to a distance function d(·, ·) (squared L 2 distance in our experiments, making the similarity function an RBF kernel); datastore representations are interpreted as the nearest support token embeddings).
Regarding claim 15, Lample in view of Vinyals in view of Khandelwal teaches the system of claim 9. Lample further teaches wherein the classifier comprises a long short-term memory neural network or a bidirectional encoder representations from transformers neural network (see Lample, pg.1 sect 1, . We compare two models here, (i) a bidirectional LSTM with a sequential conditional random layer above it (LSTM-CRF; §2), and (ii) a new model that constructs and labels chunks of input sentences using an algorithm inspired by transition-based parsing with states represented by stack LSTMs (S-LSTM; §3))
Regarding claim 16, Lample teaches one or more non-transitory, computer-readable media comprising computer- executable instructions that, when executed, cause at least one processor to perform actions comprising: obtaining a classifier for a first named entity recognition task corresponding to a first tag set, wherein the classifier processes tokens to compute score vectors for the tokens (see Lample, pg. 2 sect 2.2 . For an input sentence X = (x1, x2, . . . , xn), we consider P to be the matrix of scores output by the bidirectional LSTM network. P is of size n × k, where k is the number of distinct tags, and Pi,j corresponds to the score of the j th tag of the I th word in a sentence); obtaining abstract tag transition probabilities, wherein the abstract tag transition probabilities comprise (i) a probability of transitioning from another tag to a named entity tag, (ii) a probability of transitioning from a named entity tag to another tag, and (iii) a probability of transitioning from a named entity tag to a different named entity tag (see Lample, pg. 3, sect 2.2, where A is a matrix of transition scores such that Ai,j represents the score of a transition from the tag i to tag j.  y0 and yn are the start and end tags of a sentence, that we add to the set of possible tags. During training, we maximize the log-probability of the correct tag sequence according to equation (1), where YX represents all possible tag sequences (even those that do not verify the IOB format) for a sentence X. From the formulation above, it is evident that we encourage our network to produce a valid sequence of output labels. While decoding, we predict the output sequence that obtains the maximum score given by equation (2); Yx interpreted as abstract tag transition probabilities);
However, Lample fails to teach obtaining support tokens corresponding to a second named entity recognition task, wherein the support tokens are labelled with a tag from a second tag set, and wherein the second tag set comprises a first tag that is not in the first tag set; obtaining support token embeddings, wherein the support token embeddings were computed by processing the support tokens with the classifier for the first named entity recognition task; receiving input tokens for processing with the second named entity recognition task; computing input token embeddings by processing the input tokens with the classifier for the first named entity recognition task; assigning the first tag from the second tag set to a first input token using the support token embeddings and the abstract tag transition probabilities; and recognizing a first named entity in the input tokens, wherein the first named entity corresponds to the first tag.
However, Vinyals teaches obtaining support tokens corresponding to a second named entity recognition task, wherein the support tokens are labelled with a tag from a second tag set, and wherein the second tag set comprises a first tag that is not in the first tag set (see Vinyals, pg. 2, sect 2.1 teaches when given a new support set of examples S from which to one-shot learn. Vinyals pg. 5 sect. 4 discusses labels for one-shot not in the training labels; interpreted as second tag set which comprises a first tag that is not in the first tag set);
Lample and Vinyals  are considered to be analogous to the claimed invention because they relate to unsupervised learning from unannotated corpora offers an alternative strategy for obtaining better generalization from small amounts of supervision. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of  Lample on classification and tag transitions with the few shot classification teachings of Vinyals to use only few examples per class (see Vinyals, sect. 1). 	
However, Lample in view of Vinyals fails to teach receiving input tokens for processing with the second named entity recognition task; computing input token embeddings by processing the input tokens with the classifier for the first named entity recognition task; assigning the first tag from the second tag set to a first input token using the support token embeddings and the abstract tag transition probabilities; and
recognizing a first named entity in the input tokens, wherein the first named entity corresponds to the first tag.
However, Khandelwal teaches receiving input tokens for processing with the second named entity recognition task(see Khandelwal, Fig. 1  and pg. 2 sect 2 At test time, given the 
    PNG
    media_image1.png
    293
    664
    media_image1.png
    Greyscale
input context x the model generates the output distribution over next words pLM(y|x) and the context representation f(x)); computing input token embeddings by processing the input tokens with the classifier for the first named entity recognition task(see Khandelwal, Fig. 1 and pg. 2 sect 2 Let f(·) be the function that maps a context c to a fixed-length vector representation computed by the pre-trained LM); assigning the first tag from the second tag set to a first input token using the support token embeddings and the abstract tag transition probabilities(see Khandelwal, Fig.1 and pg. 2 sect 2 while aggregating probability mass for each vocabulary item across all its occurrences in the retrieved targets (items that do not appear in the retrieved targets have zero probability ); and recognizing a first named entity in the input tokens, wherein the first named entity corresponds to the first tag(see Khandelwal, Fig. 1 and pg. 2 sect 2 , we follow Grave et al. (2017a) and interpolate the nearest neighbor distribution pkNN with the model distribution pLM using a tuned parameter λ to produce the final kNN-LM distribution; the interpolation is interpreted as recognizing the entity corresponding to the first tag ).
The claim is rejected under 35 USC 103 as being unpatentable over Lample in view of Vinyals further in view of Khandelwal. Lample and Vinyals teach unsupervised learning from unannotated corpora offers an alternative strategy for obtaining better generalization from small amounts of supervision. Khandelwal teaches kNN-LM, an approach that extends a pre-trained LM by linearly interpolating its next word distribution with a k-nearest neighbors (kNN) model. It would have been obvious in the NER art, to use the kNN-LM framework for the NER task and to first retrieves k nearest neighbors from the cached training set along with the teachings of Lample and Vinyals to compute the named entity recognition. Using the known technique of a k-nearest neighbors (kNN) model as taught by Khandelwal to improve a recognizing named entities to provide an unsupervised learning from small amount of supervised training data of Lample and Vinyals, would have been obvious to one of ordinary skill in the art, to improve the named recognition entities in the same manner as the learning during training as set forth in Khandelwal (see Khandelwal, sect 1, 8).
Regarding claim 17, Lample in view of Vinyals in view of Khandelwal teaches the non-transitory, computer-readable media of claim 16. Khandelwal further teaches wherein the actions comprise: computing distances between the input token embeddings and the support token embeddings; and wherein assigning the first tag from the second tag set to the first input token comprising using the distances (see Khandelwal, pg. 2, sect 2, Language models (LMs) assign probabilities to sequences. Given a context sequence of tokens ct = (w1, . . . wt−1), autoregressive LMs estimate p(wt|ct), the distribution over the target token wt. The kNN-LM involves augmenting such a pre-trained LM with a nearest neighbors retrieval mechanism, without any additional training (the representations learned by the LM remain unchanged). This can be done with a single forward pass over a text collection (potentially including the original LM training set), where the resulting context-target pairs are stored in a key-value datastore that is queried during inference, as illustrated in Figure 1).
Regarding claim 18, is directed to a non-transitory computer readable medium claim corresponding to the method claim presented in claim 7 and is rejected under the same grounds stated above regarding claim 7.
	Regarding claim 19, Lample in view of Vinyals in view of Khandelwal teaches the non-transitory, computer-readable media of claim 16. Lample further teaches wherein the first named entity corresponds to a person, profession, location, organization, company, number, percentage, date, time, monetary value, phone number, email, zip code, address, product, service, color, medical code, disease, diagnosis, doctor, patient, or customer (see Lample, pg. 7 sect. 5.2 We test our model on different datasets for named entity recognition. All datasets contain four different types of named entities: locations, persons, organizations, and miscellaneous entities that do not belong in any of the three previous categories).
Regarding claim 20, Lample in view of Vinyals in view of Khandelwal teaches the non-transitory, computer-readable media of claim 16. Lample further teaches wherein the input tokens are word-piece encodings (see Lample, pg. 6, sect. 4.1 wherein the input tokens are word-piece encodings).
Claims 8 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over Lample, Guillaume, et al. "Neural architectures for named entity recognition." Lample, Guillaume, et al. "Neural architectures for named entity recognition." arXiv preprint arXiv:1603.01360 (2016) in view of Oriol Vinyals, et al. Matching networks for one shot learning. In Advances in Neural Information Processing Systems, pages 3630–3638 (2016) further in view of Khandelwal, Urvashi, et al. "Generalization through memorization: Nearest neighbor language models." arXiv preprint arXiv:1911.00172 (2019) further in view of Steedman et. al. US Patent 11,132,988.
Regarding claim 8 Lample in view of Vinyals in view of Khandelwal teaches the computer-implemented method of claim 7. However, they fail to teach wherein assigning the first tag from the second tag set to the first input token comprises processing the nearest neighbor scores and the abstract tag transition probabilities with a Viterbi decoder.
	However, Steedman teaches wherein assigning the first tag from the second tag set to the first input token comprises processing the nearest neighbor scores and the abstract tag transition probabilities with a Viterbi decoder (see Steedman, col 18 lines 55-68 teaches sequence tagging. In the present case, given the input first sequence of first representations, the CRF models the predicted span tags for the sequence. By formulating the task of value extraction as a span labelling/extraction problem, a CRF based model may be used. Using a linear-chain CRF model further reduces the number of parameters for the final CRF layer 410 and the top scoring sequence, i.e. the sequence of tags with the highest probability, may be calculated using the Viterbi algorithm for example).
The claim is rejected under 35 USC 103 as being unpatentable over Lample in view of Vinyals further in view of Khandelwal further in view of Steedman. Lample, Vinyals and Khandelwal the method of recognizing named entities using nearest neighbor learning. Steedman, teaches using the Viterbi algorithm to compute the top scoring sequence or transition. In practicality there are only a finite number of decoding methods in predicting in speech processing. It would have been obvious to one of ordinary skill in the art to try the Viterbi algorithm of Steedman in the system of Lample, Vinyals and Khandelwal in an attempt to provide a better way to capture label dependencies, as a person with ordinary skill has a good reason to pursue the known replacement algorithms within his or her technical grasp. In turn, because the Viterbi decoding algorithm when used in the system of Lample, Vinyals and Khandelwal has the predicted properties of the replacement strategy, it would have been obvious.
Regarding claim 14, is directed to a system claim corresponding to the method claim presented in claim 8 and is rejected under the same grounds stated above regarding claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Torres, US Patent Application Publication 2021/0149993 teaches example outputs of a data classifier model and a confidence model for example input text tokens (see Torres, [0051]).
Foroughi et. al., US Patent Application Publication 2019/0303727 teaches , the classification of tokens is performed using a probabilistic graphical model trained using features generated from tokens extracted from a training corpus, relative to a set of classes each having a class type (see Foroughi. [0014]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NANDINI SUBRAMANI/            Examiner, Art Unit 2656   

/BHAVESH M MEHTA/            Supervisory Patent Examiner, Art Unit 2656